/
    Case 4:17-cr-00009-MAC-CAN Document 124 Filed 10/10/18 Page 1 of 3 PageID #: 1001


                                             I/1 iiy /
                                            /
                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

          UNITED STATES OF AMERICA §
                                                        §
          v. § CAUSE NO. 4:17-CR-9
                                                        § Judge Crone
          THEODORE WILLIAM TAYLOR (1) §
          CHIA JEAN LEE (2) §

                                     GOVERNMENT S EXHIBIT LIST

    NO.                                    DESCRIPTION                                             ADM
     1                                Taylor clinic atient files                               10/2/18
     2                        Select redacted Taylor clinic patient files                      10/2/18
     3                           Taylor clinic Bookkeeping records                             10/2/18
     4                        Taylor clinic Appointment Status Reports                         10/2/18
     5                         Controlled substance schedules raphic                            10/1/18
     6                         Indicted controlled substances raphic                           10/1/18
     7
    8          Summary chart of voluminous Prescription Monitoring Program records             10/2/18
    9          Summary chart of voluminous Prescription Monitoring Pro ram records             10/2/18
    10         Summary chart of voluminous Prescription Monitorin Pro ram records              10/2/18
    11         Summary chart of voluminous Prescription Monitoring Program records             10/2/18
    12         Summary chart of voluminous Prescription Monitorin Pro ram records              10/2/18
    13
    14             Summary chart of Taylor clinic patient files - positive drug tests          10/2/18
    15                              Taylor clinic fee schedule                                 10/2/18
    16
    17       Patient warnin letters and related documents from Taylor clinic patient files     10/2/18
    18                       Rules on Pain Medicine from Taylor clinic                         10/2/18
    19                   Notice on Codeine Cough Syrup from Taylor clinic                      10/2/18
    20
    21            Warnin to Opiate and Benzodiazepine patients from Taylor clinic              10/2/18
    22                        Correspondence from Theodore W. Taylor                           10/2/18
    23                        Correspondence from Theodore W. Taylor                           10/2/18
    24                        Correspondence from Theodore W. Taylor                           10/2/18
    25      Correspondence from Theodore W. Taylor and related patient file documents          10/2/18
    2                         Correspondence from Theodore W. Taylor                           10/2/18
    27       Correspondence from Richardson Hospital Authority to Theodore W. Taylor           10/2/18
    7.8      Correspondence from Theodore W. Taylor to Richardson Hospital Authority           10/2/18
    29         Prescription Dru Monitoring Program records for Theodore W. Taylor              10/2/18
    30                         Correspondence to Theodore W. Taylor                            10/2/18

                                                                                             Page 1 of 3
Case 4:17-cr-00009-MAC-CAN Document 124 Filed 10/10/18 Page 2 of 3 PageID #: 1002




31
32
33                               Excerpts from Exhibit 30                              10/3/18
34                 Sept. 23, 2011, prescription for controlled substances              10/3/18
35                          Sept. 23, 2011, Taylor clinic receipt                      10/3/18
36
37
38                               Excerpts from Exhibit 36                              10/3/18
39                          Oct. 26, 2011, Taylor clinic receipt                       10/3/18
40                 Oct. 26, 2011, prescription for controlled substances               10/3/18
41                                  Hydrocodone pills                                  10/3/18
42                                  Hydrocodone pills                                  10/3/18
43                                     Xanax pills                                     10/3/18
44                                  Hydrocodone pills                                  10/3/18
45                                     Xanax pills                                     10/3/18
46                                    Lisinopril pills                                 10/3/18
47                             Pharmacy bags and receipts                              10/3/18
48   •

49
50                                Excerpts of Exhibit 48                               10/3/18
51                          Dec. 8, 2011, Taylor clinic receipt                        10/3/18
52                 Dec. 8, 2011, prescription for controlled substances                10/3/18
53
54
55                              Excerpts from Exhibit 53                               10/3/18
56                         Sept. 23, 2011, Taylor clinic receipt                       10/3/18
57                Sept. 23, 2011, prescription for controlled substances               10/3/18
58
59
60                               Excerpts from Exhibit 58                              10/3/18
61        Oct. 26, 2011, prescription and clinic receipt for controlled substances     10/3/18
62
63
64            Texas Medical Board records re ardin Theodore W. Taylor                  10/2/18
65
66
67                                Excerpts of Exhibit 65                               10/3/18
68                          Dec. 8, 2011, Taylor clinic receipt                        10/3/18
69                 Dec. 8, 2011, prescription for controlled substances                10/3/18
70
71
72                                Excerpts of Exhibit 70                               10/3/18
73                          Jan. 11, 2012, Taylor clinic receipt                       10/3/18
74                 Jan. 11, 2012, prescription for controlled substances               10/3/18
75                       Money counter seized from Taylor clinic                       10/3/18

                                                                                     Page 2 of 3
Case 4:17-cr-00009-MAC-CAN Document 124 Filed 10/10/18 Page 3 of 3 PageID #: 1003




76                    Pre-signed prescriptions seized from Taylor clinic                    10/3/18
77      DBA re ulations governing prescribing controlled substances fro Taylor clinic       10/3/18
78                          Bank checks seized from Taylor clinic                           10/4/18
79
80                      Clinic bank records from Defendants residence                       10/5/18
81                      Clinic bank records from Defendants’ residence                      10/5/18
82                         Clinic records from Defendants’ residence                        10/5/18
83                         Clinic records from Defendants’ residence                        10/5/18
84                         Clinic records from Defendants’ residence                        10/5/18
85         Recording of Chia Jean Lee’s visit to United Central Bank on Feb. 2, 2012        10/5/18
86                                   Excerpts of Exhibit 85                                 10/5/18
87         Recording of Chia Jean Lee’s visit to United Central Bank on Feb. 3, 2012         10/5/18
88                                  Excerpts of Exhibit 87                                   10/5/18
89 Still photographs of Recording of Chia Jean Lee’s visit to United Central Bank on Feb. 3, 10/5/18
                                            2012
90                Defendants’ safe deposit box lease at United Central Bank                 10/5/18
91                      DBA Registration Voluntary Surrender form                           10/5/18
92                            DEA Immediate Suspension form                                 10/5/18
93    Documents provided to DEA during interview of Theodore W. Taylor on Feb. 2, 2011      10/5/18
94            Summary chart of voluminous Taylor clinic Bookkeeping records                 10/5/18
95                   Summary chart of voluminous Taylor clinic records                      10/5/18
96                   Summary chart of voluminous Taylor clinic records                      10/5/18
97             Financial records and deposit slips from Defendants’ residence               10/5/18
98                           Financial records from Taylor clinic                           10/5/18
99                        Clinic expansion plans from Taylor clinic                         10/5/18
100                      Financial records from Defendants’ residence                       10/5/18
101                          Financial records from Taylor clinic                           10/5/18
102                      Summary chart of voluminous PMP records                            10/5/18
103                   Summary chart of voluminous Taylor clinic records                     Page 1
104               Photographs taken at Defendants’ residence on Feb. 2, 2011                10/5/18
105                   Photographs taken at Taylor clinic on Feb. 2, 2011                    10/4/18
106                             Document from Taylor clinic                                 10/2/18




                                                                                          Page 3 of 3
